PER CURIAM.
We reverse the sentences imposed upon appellant for Counts I and II of the judgment, based upon the rationale underlying this court’s opinion in the appeal of a code-fendant: Wright v. State, 600 So.2d 11 (Fla. 4th DCA 1992). We remand for re-sentencing and note as we did in the earlier case that our opinion should not be construed as precluding the use of consecutive sentences to accomplish the purposes embodied in the plea agreement, provided only that the new sentences do not exceed sixty years and are not violative of the strictures of Blackshear v. State, 531 So.2d 956 (Fla.1988).
HERSEY, STONE and WARNER, JJ., concur.